Title: James Monroe to Thomas Jefferson, 24 December 1810
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle Dcer 24. 1810.
          
          I arrived here last night indisposed and must return in the stage to morrow or should have the pleasure to call on you. It was necessary that I should be present at the transfer of my property from one overseer to another, for which purpose I obtained leave of absence for a few days. 
             Mr Ritchie informed Mr Coles that an anonymous communication had been sent him, stating that you had had a correspondence with the Comrs or Trustees for opening the river near Milton, throwing light on the subject of inland navigation, and that application had been made to them for a copy of it, with a view to lay it before the publick, which had been refused. He consulted me on the subject. I advised suggested the propriety of with holding the publication for the present, and writing to the Comrs for a copy, on the idea that in that mode the object might be obtained without the possibility of putting you in collision with any of your neighbours. The hint was adopted, as I was informd by Ritchie in a conversation I had with him the day before I left town. A knowledge of the occurrence may possibly be of some use to you.
           We have so far advanc’d in the business of the assembly with much harmony, and there does not appear at this moment to be in any one a disposition to interrupt it.  In my judgment the true course is to let the legislature pass thro’ the session, without being called on to interfere with the national concerns.  I think that such a course would tend essentially to conciliate the members of the republican party towards each other, and to draw them more closely together than has been done of late. My earnest object is to promote that end, and if I am not driven by propositions bearing unfavorably on transactions to which I was a party in self defence, to place my conduct in a just light, it is possible that I may contribute to it. Propositions of this kind, from what I can discern, are not likely to come from any but such as profess to be the friends of the admn but who have other objects than its welfare, and who may be pleased at a collision between it and me from motives very distant from those that are connected with the publick good. 
          
            I am dear Sir very sincerely Your friend & servant
            
 Jas Monroe
          
        